Case 8:20-cv-00805-RGK-JDE Document 24 Filed 10/05/20 Page 1 of 2 Page ID #:68




 Amy Lynn Bennecoff Ginsburg (275805)
 Kimmel & Silverman, P.C.
 30 East Butler Pike
 Ambler, PA 19002
 Telephone: 215-540-8888
 Facsimile: 215-540-8817
 aginsburg@creditlaw.com
 Attorney for Plaintiff


                   UNITED STATES DISTRICT COURT
              FOR THE CENTRAL DISTRICT OF CALIFORNIA

                           )
 TONIKA BURNS,             ) Case No.: 8:20-cv-00805-RGK-JDE
                           )
          Plaintiff,       )
                           )
     v.                    )
                           )
 STOP GO NETWORKS LIMITED, )
                           )
            Defendant.     )
                           )
                           )

                           NOTICE OF SETTLEMENT

 TO THE CLERK:

 NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

 reached settlement. The parties anticipate filing a stipulation of dismissal of this

 action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.

 Dated: October 5, 2020                 By: /s/ Amy L. B. Ginsburg
                                          Amy L. B. Ginsburg, Esquire
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Pike
Case 8:20-cv-00805-RGK-JDE Document 24 Filed 10/05/20 Page 2 of 2 Page ID #:69




                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: aginsburg@creditlaw.com




                          CERTIFICATE OF SERVICE

             I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and

 correct copy of the Notice of Settlement in the above-captioned matter, upon the

 following via CM/ECF system:

                                  Peter N. Villar, Esq.
                     Troutman Pepper Hamilton Sanders LLP
                            5 Park Plaza Suite 1400
                                Irvine, CA 92614
                                  949-622-2700
                        Email: peter.villar@troutman.com

                              Mark E. Rooney, Esq.
                               Hudson Cook LLP
                           1909 K Street NW 4th Floor
                             Washington, DC 20006
                                    202-715-2015
                             Email: mrooney@hudco.com
                               Attorneys for Defendant

 Dated: October 5, 2020               By: /s/ Amy L. B. Ginsburg
                                        Amy L. B. Ginsburg, Esquire
                                        Kimmel & Silverman, P.C.
                                        30 E. Butler Pike
                                        Ambler, PA 19002
                                        Phone: (215) 540-8888
                                        Fax: (877) 788-2864
                                        Email: aginsburg@creditlaw.com
